
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 986
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Brady of
			 Pennsylvania (for himself, Mr. Adler of
			 New Jersey, Mr. Fattah,
			 Mr. Gerlach,
			 Ms. Schwartz,
			 Mr. Kanjorski,
			 Mr. Neal of Massachusetts,
			 Mr. Pierluisi,
			 Mr. Welch,
			 Mr. Doyle,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Payne, and
			 Ms. Linda T. Sánchez of California)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting a national and international
		  celebration commemorating the 250th anniversary of the United States of
		  America’s birth, to be held throughout the year 2026, focused on the Greater
		  Philadelphia Region in the Commonwealth of Pennsylvania, the State of Delaware,
		  and the State of New Jersey.
	
	
		Whereas, on July 4, 1776, in Philadelphia, Pennsylvania,
			 the members of the Second Continental Congress adopted The Unanimous
			 Declaration of the Thirteen United States of America, popularly known
			 as the Declaration of Independence, asserting independence from Great
			 Britain;
		Whereas the tri-state Greater Philadelphia Region played a
			 pivotal role in the founding of the United States of America;
		Whereas the Greater Philadelphia Region was the site of
			 the meeting of the First and Second Continental Congresses, the drafting and
			 signing of the Declaration of Independence and the United States Constitution,
			 seminal battles of the Revolutionary War such as Princeton and Brandywine, and
			 the historic encampment at Valley Forge;
		Whereas individuals from diverse ethnic backgrounds, free
			 and enslaved Africans, and members of the Oneida Nation fought side by side in
			 the Revolutionary War to obtain liberty for all, thereby making the anniversary
			 of the founding of the United States an occasion to celebrate both the Nation’s
			 diversity and the common pursuit of its peoples;
		Whereas several foreign governments and individuals from
			 nations such as France and Poland assisted the American colonies in their fight
			 for Independence, and several nations such as Morocco were early supporters of
			 the young United States of America, thereby making the anniversary of the
			 founding of the United States an occasion for international celebration;
		Whereas the Greater Philadelphia Region has hosted major
			 celebrations honoring landmark anniversaries of the Nation’s birth, including
			 the Nation’s first world’s fair at the 1876 Centennial Exhibition, the
			 Sesquicentennial of 1926, and the Bicentennial of 1976;
		Whereas the Greater Philadelphia Region today contains
			 numerous historical sites connected to our Nation’s birth and
			 Revolutionary-period history, including Independence Hall and the Liberty Bell,
			 the Graff House site where Thomas Jefferson drafted the Declaration of
			 Independence, the site of Benjamin Franklin’s house, the City of Dover, where
			 Delaware became the first State to ratify the Constitution, Valley Forge
			 National Historical Park, Washington Crossing Historic Park, Trenton
			 Battlefield State Park, the President’s House in Philadelphia, the Betsy Ross
			 House, Fort Mifflin, Christ Church, and the National Constitution Center;
		Whereas the United States, through the National Park
			 Service, the Commonwealth of Pennsylvania, the State of New Jersey, the State
			 of Delaware, and numerous organizations have established extensive museums,
			 tours, exhibitions, and print and online materials focused on interpreting the
			 events and sites of 1776, and commemorating their significance in the Nation’s
			 founding history, military history, social and ethnic history, and history of
			 African and African-American peoples in the Americas;
		Whereas the year 2026 will mark the 250th anniversary of
			 the adoption of the Declaration of Independence and thereby our Nation’s
			 birth;
		Whereas a national celebration of the Nation’s birth in
			 2026 will provide a milestone opportunity to commemorate the Nation’s historic
			 achievements, progress in social and civil rights, and contemporary
			 patriotism;
		Whereas such a celebration will provide an important
			 opportunity to promote and celebrate the history, culture, traditions, and
			 experiences of the diverse peoples and groups that shaped our Nation’s history;
			 and
		Whereas it would be symbolically significant, educational,
			 and exciting for families and visitors to commemorate the Nation’s
			 bicenquinquagenary at the physical places where the Nation’s founding events
			 took place: Now, therefore, be it
		
	
		That the House of Representatives supports
			 a national and international celebration commemorating the 250th anniversary of
			 the United States of America’s birth, to be hosted by the Greater Philadelphia
			 Region in the Commonwealth of Pennsylvania, the State of Delaware, and the
			 State of New Jersey.
		
